UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 15-1856


JOHN M. DICKSON, JR.,

               Plaintiff - Appellant,

          v.

BARNES   &    NOBLE    INC.,   The   Corporation,   In    its
Individual/Official   capacities,  Acting   under  Color   of
federal and State Law. As an “enterprise” for RICO Acting as
a person and member of a criminal enterprise Under the
Racketeer Influenced and Corrupt Organizations; MRS/MS LYNDA
MAGEE, Manager of Barnes & Noble Inc. In her individual
capacity, Acting under Color of federal and State Law.
Acting as a person and member of a criminal enterprise Under
the Racketeer Influenced and Corrupt Organizations Act
(RICO); MRS/MS JANA DOE, Employee of Barnes & Noble Inc. In
her individual capacity, Acting under Color of federal and
State Law. Acting as a person and member of a criminal
enterprise Under the Racketeer Influenced and Corrupt
Organizations Act (RICO); MR. CARL DOE, Employee of Barnes &
Noble Inc. Acting as a person and member of a criminal
enterprise Under the Racketeer Influenced and Corrupt
Organizations Act (RICO); MRS/MS RYAN DOE, Former employee
of Starbucks Corporation Doing business as Starbucks Coffee
Inside the Barnes & Noble Inc. Store Acting as a person and
member of a criminal enterprise Under the Racketeer
Influenced and Corrupt Organizations Act (RICO); CITY OF
HAMPTON VIRGINIA POLICE DEPARTMENT, As an “enterprise” for
RICO purposes In its individual capacity And as a person
Acting under Color of federal and State Law. Acting as a
person and member of a criminal enterprise Under the
Racketeer Influenced and Corrupt Organizations Act (RICO),

               Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:15-cv-00051-AWA-DEM)


Submitted:   November 17, 2015        Decided:    November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Dickson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     John M. Dickson, Jr., appeals the district court’s order

dismissing    his   civil      complaint    as    frivolous   pursuant   to    28

U.S.C. § 1915(e)(2)(B)(i) (2012).                We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons   stated    by   the    district    court.     Dickson   v.   Barnes    &

Noble, Inc., No. 4:15-cv-00051-AWA-DEM (E.D. Va. filed June 25,

2015; entered June 26, 2015).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                      AFFIRMED




                                       3